Citation Nr: 0916784	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-07 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's previously denied claim of 
entitlement to service connection for hypertensive vascular 
disease (hypertension).  In a March 2007 decision, the Board 
reopened the Veteran's claim, and remanded the underlying 
claim for service connection for additional development.

In a July 2008 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the decision denying the claim 
to the United States Court of Appeals for Veterans Claims.  
In a February 2009 Order, the Court remanded the claim to the 
Board for readjudication in accordance with a Joint Motion 
for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  

The Veteran was afforded a VA examination in conjunction with 
his claim in September 2007.  After examining the Veteran and 
reviewing the file, the examiner determined that the 
Veteran's hypertension was unrelated to his period of active 
service.  In reaching that conclusion, the examiner stated 
that he was "unable to locate elevated blood pressure 
recordings in his military records," and noted that the 
first confirmed diagnosis of hypertension was not dated until 
2001.  Following his separation from service, the first 
clinical evidence of elevated blood pressure was dated in 
1999.  Because the first evidence of elevated blood pressure 
was in 1999, it was less likely than not that his 
hypertension was related to his active service.

A review of the Veteran's service medical records, however, 
reflects that the Veteran had elevated blood pressure 
readings on several occasions during his period of service, 
although there was no indication in his service medical 
records that he had consistently elevated readings sufficient 
to warrant a diagnosis of hypertension.  

In a February 2009 Joint Motion for Remand, the appellant's 
representative and the VA counsel agreed that the September 
2007 opinion contained an inconsistency, as the service 
records clearly reflected instances of elevated blood 
pressure readings.  Because the examiner had stated that he 
had been unable to "locate elevated blood pressure 
recordings in his military records," the probative value of 
the opinion was questioned.

Although the VA examiner clearly determined that the 
Veteran's hypertension did not manifest to a compensable 
degree for many years after his separation from service, the 
Board concludes that clarification is needed with respect to 
the elevated readings in service and whether his current 
diagnosis is related to those elevated readings.  
Accordingly, on remand, an additional opinion should be 
obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
cardiovascular examination for the 
purpose of ascertaining whether his 
hypertensive cardiovascular disease is 
related to his period of active 
service.  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
completion of the examination report, 
and the examination report should 
reflect that the claims folder was 
reviewed.

The examiner should provide opinions as 
to the following:

a.  Do the Veteran's service records 
reflect elevated blood pressure 
recordings?  If so, are the elevated 
recordings sufficient to warrant a 
diagnosis of hypertension in 
service?

b.  If the elevated blood pressure 
recordings are not sufficient to 
warrant a diagnosis of hypertension 
in service, do the elevated 
recordings represent the initial 
manifestations of the Veteran's 
hypertension, such that his 
hypertension may be said to have had 
its clinical onset during active 
service?

c.  If the elevated blood pressure 
recordings are not sufficient to 
warrant a diagnosis of hypertension 
in service, is there clinical 
evidence of elevated blood pressure 
consistent with a diagnosis of 
hypertension within one year of the 
Veteran's separation from service?

d.  If the Veteran's hypertension 
did not have its clinical onset 
during active service, is it at 
least as likely as not (50 percent 
probability or greater) that the 
hypertension with which he was later 
diagnosed is otherwise related to 
his active service?

The rationale for each opinion, with 
citation to relevant medical findings, 
must be provided.

2.  Then, readjudicate the appeal.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

